Exhibit 10.1
 
[img001.jpg]


RE:
SVP, Financial Planning and Analysis



Dear Paul Trager,


On behalf of ‘mktg’, it is our pleasure to offer you the position of SVP,
Financial Planning and Analysis. Your start date will be July 1, 2008 and you
will be reporting to Fred Kaseff, Chief Financial Officer.


Please be aware that this offer is contingent upon the acceptable results of a
pre-employment background check and upon you signing this Agreement and
returning this offer letter, as well as the enclosed (1) Confidentiality,
Non-Solicitation, Non-Competition and Work for Hire Agreement and (2) Mandatory
Mediation and Arbitration Agreement.  Please review all of these documents
carefully.


This offer letter sets forth the compensation and benefits that are being
offered to you at this time.  If you accept this offer, the terms and conditions
described in this letter will be the terms and conditions at the start of your
employment with ‘mktg.’ The terms and conditions set forth in this letter
supersede any previous discussions or other offers and may only be modified by a
document expressly evidencing an intent to modify this offer letter, and signed
by you and an officer of the Company.  During the course of your employment, the
terms and conditions of your employment may be modified by the Company pursuant
to its policies and practices regarding such issues as salary increases, etc.,
in its discretion.


At-Will Employment


While we hope that both you and ‘mktg’ will continue to find our professional
relationship to be mutually beneficial, your employment remains at-will at all
times.  This means that you are not guaranteed employment for any set
duration.  You have the right to terminate your employment at any time, as does
‘mktg.’ Accordingly, nothing in this letter is intended to create a contract of
employment between you and ‘mktg’ for any specified period of time.  Should you
determine to resign your position with ‘mktg’ at any time, however, ‘mktg’ would
appreciate it if you would please provide the Company with at least fifteen (15)
business days written notice of your intent to resign your employment to allow
for an orderly transition of your position.


Compensation


Should you accept this offer, you will be classified as a regular, exempt,
full-time employee and will be expected to, at a minimum, work ‘mktg’s full time
schedule.


Your annual gross salary is $225,713.00. You will be paid on a semi-monthly
basis (i.e. the last business day preceding the 15th and the last calendar day
of the month), according to the company’s regular payroll practices.


Following approval of our board of directors, we would issue you 8,306 shares of
restricted stock of the Company that would vest over the period of employment
with us. (Please note board approved the grant on 6/30/2008)


 
1

--------------------------------------------------------------------------------

 
 
Benefits


As a regular, full-time employee, you will become eligible to participate in all
normal and customary Company benefits, pursuant to ‘mktg’s current policies as
specified in the Employee Handbook or otherwise, and subject to the specific
requirements and parameters as set forth in the individual plan documents and/or
applicable policies. Please be aware that all company benefits are subject to
modification or elimination at the Company’s discretion.


You will be eligible to participate in ‘mktg’s 401(k) Plan and the Healthcare,
Dental & Cafeteria Plans assuming you meet each Plan’s eligibility requirements
and waiting periods.  You will also be eligible for Life Insurance and
Accidental Death and Dismemberment Insurance, as well as Long Term Disability
insurance.


Prior to your start date, if you have any questions regarding ‘mktg’s benefit
plans, or any other issues mentioned in this offer letter, please do not
hesitate to contact ‘mktg’s Human Resources Department.


Proof of Work Eligibility


‘mktg’ requires that, within three (3) days of your start date, you provide
documentation regarding your legal right to work in the United States.  This
proof may be demonstrated through any document as listed on the Form I-9 that
you will receive on your first day of work.


Should you find all terms and conditions discussed in these documents acceptable
to you, please acknowledge your acceptance by signing this letter where
indicated, below, and also signing both the Confidentiality, Non-Competition,
Non-Solicitation and Work for Hire Agreement and the Mediation and Arbitration
Agreement.  Please then fax all of the signed documents to my attention at the
fax number, below. Please then mail the original signed documents to me (or
bring them with you on your first day of work).


This offer and all terms of employment stated in this letter will expire if you
have not returned a signed copy of these documents to me on or prior to July 1,
2008.  This offer expires as of that date, unless you have contacted me to
discuss the need for an extension.  Such request will be considered by the
company.


Please feel free to contact me at any time should you have any questions.


We are looking forward to working with you and expect that you will be a great
asset to our team.


Sincerely,
 
 
 
 
Dina Powers
Vice President, Human Resources



Your signature acknowledges your acceptance of this offer letter and your
agreement to the terms herein. Please fax the signed offer letter and both
signed agreements to 212-660-3897:   Accepted by:    
        /s/  Paul Trager
 
  7/1/08
   
Paul Trager
 
Date
 

 
 
2

--------------------------------------------------------------------------------

 